IN THE
                        TENTH COURT OF APPEALS

                               No. 10-16-00062-CR

THE STATE OF TEXAS,
                                                          Appellant
v.

JOSE ESTRADA,
                                                          Appellee



                         From the County Court at Law
                            Walker County, Texas
                            Trial Court No. 15-0686


                                     ORDER


      Appellee Jose Estrada’s motion for rehearing is denied.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 24, 2016